Citation Nr: 0814624	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-29 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to the service-connected disability of 
diabetes associated with herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision of the 
North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in part, denied 
the veteran's claim for entitlement to service connection for 
hypertension.

In September 2007, the veteran attended a videoconference 
hearing before the undersigned.  The transcript of the 
hearing is associated with the claims file.


FINDING OF FACT

Hypertension was first demonstrated many years after service, 
is not the result of a disease or injury in service, and is 
unrelated to a service-connected disease or injury. 


CONCLUSION OF LAW

The veteran's hypertension was neither incurred in nor 
aggravated by military service, nor may it be presumed to 
have been incurred therein, nor is it secondary to any 
service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2007). 









REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

In a letter issued in November 2005 the RO notified the 
veteran of the evidence needed to substantiate his claim for 
service connection.  The letter satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

With respect to the fourth element, the November 2005 VCAA 
letter contained a notation that the veteran should send VA 
any evidence in his possession that pertained to his claim.  
This statement served to advise the veteran to submit any 
evidence in his possession pertinent to the claim on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran has substantiated his status as a veteran and the 
second and third elements of Dingess notice are satisfied by 
the November 2005 letter.  However, the veteran did not 
receive notice about the evidence needed to establish a 
rating or notice regarding an effective date.  Since the 
claim is being denied, no rating is being given and no 
effective date is being set.  He is not prejudiced by the 
lack of notice on these elements.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

Thus, all required notice was given.

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing VA or private 
medical records that need to be obtained.  The Board is not 
aware of any such records, nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.

Additionally, the veteran underwent a VA examination for his 
hypertension in August 2006.

Therefore, the facts relevant to the veteran's claim has been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2007).

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. 
§ 3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, with the proviso that aggravation will 
not be conceded unless a baseline for the nonservice-
connected condition can be established prior to the 
aggravation.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service connection has been in effect for diabetes associated 
with herbicide exposure since September 22, 2005.

The Board has reviewed the veteran's service medical records 
and finds no evidence of complaints of, or treatment for, 
hypertension.  All in-service blood pressure readings showed 
systolic pressure well below 160mm. and diastolic blood 
pressure well below 90mm.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101, note 1 (indicating that the term "hypertension" 
means that diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.).

In March 1996, the veteran presented to Dr. Greg Henson.  The 
diagnosis was hypertension and diverticulitis.  In June 2001, 
the veteran was seen by Dr. Henson for a follow-up for his 
new diagnosis of diabetes.  In December 2005, he presented to 
Dr. Henson for a follow-up.  The diagnosis was diabetes 
mellitus that was under much better control and controlled 
hypertension.

In August 2006 the veteran underwent a VA examination for 
hypertension.  The examiner, who reviewed the claims file, 
noted that the veteran was diagnosed with diabetes mellitus 
in 1998 and was diagnosed with hypertension in 1996.  He 
reported that the veteran had no symptoms referable to his 
hypertension and had no renal or cardiac involvement.  The 
diagnosis was Type II diabetes mellitus and essential 
hypertension that was not secondary to his diabetes.  

In an October 2007 letter, Dr. Henson stated that he had 
treated the veteran for many years.  He stated that the 
veteran had high blood sugars by new diabetes criteria back 
to 1995 when he had blood sugars of 118.  Dr. Henson stated 
that it was likely that the veteran had diabetes since 1995 
and his blood pressure "may" still well be related to his 
diabetes.

At his September 2007 hearing, the veteran testified that his 
hypertension was a result from his lack of activities that 
were reduced by his diabetes.

Analysis

In this case, a grant of service connection based on direct 
causation for hypertension is not warranted.  The veteran's 
service medical records are entirely negative for any 
manifestations of hypertension, and the veteran has not 
reported hypertension symptoms in service.  There is also no 
evidence of a direct relationship between the current 
hypertension and service.

The veteran also does not contend that service connection is 
warranted on the basis of the presumptions afforded chronic 
diseases.  Although there is current hypertension, this 
disease was first shown many years after service.  Because 
hypertension was not identified in service or for many years 
after service, the weight of the evidence is against 
presumptive service connection.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.303(b), 3.307, 3.309.

The veteran served in Vietnam and is presumed to have been 
exposed to herbicides, it is clear, however, that 
hypertension, is not listed among the conditions subject to 
presumptive service connection.  Thus, presumptive service 
connection for this disorder due to herbicide exposure is not 
warranted.  McCartt v. West, 12 Vet. App. 164 (1999); 38 
C.F.R. §§ 3.307, 3.309.  There has been no contention or 
evidence that the veteran has hypertension directly related 
to herbicide exposure.

The veteran is claiming service connection on a secondary 
basis.  A secondary service connection claim requires medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997); see 
Locher v. Brown, 9 Vet. App. 535, 538-39 (1996) (citing 
Reiber v. Brown, supra). 

There are conflicting opinions as to whether the veteran's 
hypertension was secondary to his service-connected diabetes.

In his October 2007 letter, Dr. Henson provided evidence 
linking the veteran's hypertension to his service-connected 
diabetes.

However, the August 2006 VA examiner concluded that the 
veteran's essential hypertension was not secondary to his 
diabetes.  

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

While Dr. Miller's August 2006 opinion suggests that there 
may be a link between the veteran's current headaches and his 
service-connected back diabetes, the fact that the opinion is 
relatively speculative in nature limits its probative value.  
An examiner's opinion that a current disorder "could be" 
related to, or that there "may be" some relationship with, 
symptomatology in service makes the opinion of the examiner 
too speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
a causal relationship).  See also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (a doctor's statement framed in terms such 
as "could have been" is not probative). 

Additionally, the August 2006 VA examiner had the benefit of 
a review of the veteran's service medical records, and 
provided a more detailed opinion than the October 2007 
opinion.  The August 2006 VA examiner also addressed the 
timing of the veteran's hypertension.  For these reasons the 
Board finds the August 2006 VA examiner's opinion to be the 
most probative.  

The Board notes the veteran's testimony regarding the cause 
of his hypertension being secondary to his service-connected 
diabetes.  However, again as a lay person, he is not 
competent to render an opinion on matters of medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
Espiritu v. Derwinski, supra.

Because the most probative opinion is against the claim, the 
Board concludes that the preponderance of the evidence is 
against the grant of service connection for hypertension 
secondary to his service-connected diabetes.  In reaching 
this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER


Entitlement to service connection for hypertension, to 
include as secondary to the service-connected disability of 
diabetes associated with herbicide exposure, is denied. 

____________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


